CaSe: 3215-Cr-00028-WHR DOC #Z 72 Filed: 03/04/19 Page: l Of l PAGE|D #Z 575

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
v. c Case No. 3:15cr28
RONALD E. SKELTON, II, . JUDGE WALTER H. RICE
Defendant.
ORDER

 

The Clerk of Court for the Southern District of Ohio is hereby authorized to expend the

funds necessary to provide food for the jury in the above case during the time such jury is

deliberating

'/ l §§
March 4, 2019 i'.;/ &» /

WALTER H. RI€:E \
UNITED sTATEs DISTRICT JUDGE

